EXHIBIT 10.11

COMPENSATORY ARRANGEMENTS OF EXECUTIVE OFFICERS AND DIRECTORS.

Each of our executive officers is employed on an at will basis. The current
annual salaries of our executive officers are set forth in the chart below:

Executive Officers

Title

Salary

Incentive Component

Robert E. Matthiessen

President, CEO and Director

$317,242

1.0% of consolidated pre-tax profits plus 1.0% of each product segment's pre-tax
profits.

 

 

 

 

Alyn R. Holt

Chairman

$275,600

None

 

 

 

 

Daniel J. Graham

Sr. Vice President and General Manager - Manipulator/Docking Hardware Product
Segment

$205,712

2.0% of pre-tax profits of the Manipulator and Docking Hardware product segment.

 

 

 

 

James Pelrin

Vice President and General Manager-Temperature Management Product Segment

$187,565

2.0% of pre-tax profits of the Temperature Management product segment.

 

 

 

 

Hugh T. Regan, Jr.

Secretary, Treasurer and CFO

$187,018

Up to a maximum of $100,000. (1)

 

 

 

 

Dale E. Christman

Vice President and General Manager - Tester Interface Product Segment

$176,000

2.0% of pre-tax profits of the Tester Interface product segment.

 

 

(1)

Subject to the Company achieving consolidated pre-tax profits and the
recommendation of the CEO and approval by the Compensation Committee, a majority
of independent directors and the Board of Directors.

Each of the foregoing officers receive the Corporation's standard benefits
package.

For 2007, Directors who are not also officers of the Corporation (each a
"non-employee director") will receive an annual retainer of $25,000. Members of
the Executive Committee are paid an additional annual retainer of $15,000. The
chairmen of the committees of the Board are paid an additional annual fee as
follows: the Chairman of the Audit Committee is paid an additional annual fee of
$15,000; the Chairman of the Compensation Committee is paid an additional annual
fee of $10,000; the Chairman of the IP Committee is paid an additional annual
fee of $75,000; and the Chairman of the Nominating and Corporate Governance
Committee is paid an additional annual fee of $10,000.

In addition, Directors and Officers are also eligible for awards of stock
options or shares of restricted stock pursuant to the inTEST Corporation Amended
and Restated 1997 Stock Plan, however, such awards are made at the discretion of
the Compensation Committee subject to the further recommendation of a majority
of the independent directors and approval of the Board of Directors. On March 6,
2007, awards of restricted stock were made as follows:



Executive Officers

Restricted
Stock
Awards

 



Directors

Restricted
Stock
Awards

Robert E. Matthiessen

10,000

 

Stuart F. Daniels

10,000

Hugh T. Regan, Jr.

10,000

 

James J. Greed, Jr.

10,000

Daniel J. Graham

9,000

 

James W. Schwartz

10,000

James Pelrin

9,000

 

Thomas J. Reilly, Jr.

10,000

Dale E. Christman

9,000

 

 

 